the president pronounced the following opinion of this court.
The court is of opinion, that the instruction of the Superior Court, in the first bill of exceptions, overruling the objections of the plaintiff’s counsel, that the bill of sale from John Webber and wife to the defendant had not been recorded, was correct and proper.
The court is further of opinion, that the statement of facts in the second bill of exceptions is too vague and uncertain to be susceptible of any precise opinion on them. What the condition was, which evidence was offered to prove, is not stated ; and the question presented, whether any condition not in writing could be given in evidence, (without stating the nature of the condition,) it is therefore not necessary to answer.
The statement in the third bill of exceptions, the court is of opinion, is liable to the same objection, and therefore declines giving any opinion thereon ; more especially as the cause must go back for other errors in the proceedings therein.
This court is further of opinion, that the evidence, stated in the fourth, bill of exceptions, to prove that the defendant disclaimed any title to the slave in question, under the hill of sale from Webber and wife, after notice of the plaintiff’s title, and before, as is stated, he had perfected his own title, was improperly rejected by the Superior Court.
The court is also of opinion, that the instruction to the jury, which is stated in the fifth bill of exceptions, “ that the defendant was a fair purchaser fora -valuable consideration,” was incorrect, and ought to have been left to the jury upon i;he evidence.
*377The statement of facts, on which the last instruction was given to the jury, the court is of opinion it is not necessary now to decide on, for the reasons before stated in relation to the second and third bills of exceptions.
On the foregoing grounds, the judgment of the Superior Court is reversed, and the cause remanded to the said Superior Court, for a new trial to be had therein.